980 F.2d 730
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.NATIONAL LABOR RELATIONS BOARD, Petitioner,v.Alan ZAWILINSKI, a Sole Proprietor d/b/a Michigan SprinklerCompany, Respondent.
No. 92-6280.
United States Court of Appeals, Sixth Circuit.
Nov. 17, 1992.

Before NATHANIEL R. JONES and RYAN, Circuit Judges, and JOHN W. PECK, Senior Circuit Judge.

CONSENT JUDGMENT

1
The National Labor Relations Board issued an Order on May 14, 1991, against Respondent, Alan Zawilinski, A Sole Proprietor d/b/a Michigan Sprinkler Company, its officers, agents, successors, and assigns, and the parties having consented to the entry of a consent judgment by stipulation dated July 28, 1992, and the Board having applied to this Court for the entry of a consent judgment, upon consideration of said application and stipulation:


2
IT IS HEREBY ORDERED AND ADJUDGED by the Court that the Respondent, Alan Zawilinski, A Sole Proprietor d/b/a Michigan Sprinkler Company, its officers, agents, successors, and assigns, shall take the following affirmative action to effectuate the policies of the National Labor Relations Act, as amended:


3
(a) Make whole the below named discriminatees for the losses they suffered by payment to them of the amounts set forth opposite their respective names.

Scott Smigiel                 $2,891.25
Gerald Bradley                $3,376.33
Gergory A. Kulka              $3,717.82
Total                         $9,985.50

4
(b) The first payment of $5,000.00 shall be due in the Regional Office of the Seventh Region of the National Labor Relations Board on July 18, 1992.   The interest portion of the amounts due as described on the attached schedule will be paid in this first payment.   The Region will distribute this check in accordance with the attached schedule upon approval by the Board.


5
(c) Respondent will make the following nine installments in accordance with the attached schedule.   The total amount of each of these nine installments will be $500.00.   The tenth and final payment will be $485.40 as described in the attached schedule.   All checks will be held by the Acting Regional Director of the Seventh Region until the Board issues a Supplemental Order approving the Stipulation, at which time they will be distributed to the discriminatees.   The first installment payment totaling $500.00 shall be due in the Regional Office of the Seventh Region of the Board on or before October 18, 1992.   The remaining installments will be due in the Regional Office of the Seventh Region of the Board on the 18th day of each following month until the amounts are paid in full.


6
(d) Respondent agrees to make normal payroll deductions for federal income tax, state income tax, city income tax, if any, and social security taxes from each payment, except for the first payment, Respondent agrees to make its matching contribution to the Social Security Administration.   A list showing the deductions will accompany each check.   Respondent will issue separate checks for each discriminatee.


7
(e) If any installment other than the final installment is not paid on or before its due date, the full unpaid balance shall become immediately due and payable and the Board may, without further notice, institute proceedings against Respondent for the collection of the full indebtedness remaining due, with additional interest due on the entire unpaid balance from the date of default until full payment is received, computed in accordance with the formula set forth in  New Horizons for the Retarded 283 N.L.R.B. 1173.


8
Mandate shall issue forthwith.


9
ATTACHMENT
         TOTAL BACKPAY AND INTEREST DUE
NAME                 NET     INTEREST     TOTAL
SCOTT SMIGIEL     $2,180.64  $  710.61  $2,891.25
GERALD BRADLEY    $2,784.88  $  591.45  $3,376.33
GERGORY A. KUKLA  $3,144.56  $  573.26  $3,717.82
          TOTALS  $8,110.08  $1,875.32  $9,985.40
                    FIRST     BACKPAY   INTEREST
                   PAYMENT
SCOTT SMIGIEL     $1,447.74  $  737.13  $  710.61
GERALD BRADLEY    $1,690.63  $1,099.18  $  591.45
GERGORY A. KUKLA  $1,861.63  $1,288.37  $  573.26
          TOTALS  $5,000.00  $3,124.68  $1,875.32
         BALANCE DUE AFTER FIRST PAYMENT
SCOTT SMIGIEL     $1,443.51
GERALD BRADLEY    $1,685.70
GERGORY A. KUKLA  $1,856.19
          TOTAL   $4,985.40
            NINE INSTALLMENT PAYMENTS
SCOTT SMIGIEL     $  144.77
GERALD BRADLEY    $  169.06
GERGORY A. KUKLA  $  186.16
          TOTAL   $  500.00
                FINAL INSTALLMENT
SCOTT SMIGIEL     $  140.55
GERALD BRADLEY    $  164.13
GERGORY A. KUKLA  $  180.73
          TOTAL   $  485.40